DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 08/31/2022. Claims 1- 9 are pending herein. Claims 1 & 7 are in independent form.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In view of the received amendments to the independent claims, the outstanding non-statutory double patenting (NSDP) rejections and claim interpretation under 112(f) both are rendered moot, and therefore are withdrawn.
The received amendment to the specification is acceptable.

Response to Arguments
Applicant’s arguments, see Remarks filed 08/31/2022, with respect to the amended limitations of claim(s) 1 & 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
  Specifically, Examiner agrees1 that prior cited Woody and other references do not clearly teach/suggest the limitation of “make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles”. 
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art (US 20160075247 A1 to Uyeki, see para. 0033 “a priority based strategy for handling V2G requests”) and its combination with prior cited arts as set forth below in a new ground of 103 rejection.

Claim Rejections - 35 USC § 103
Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Woody et al. [Woody] (US 20090091291 A1) in view of Nishita et al. [Nishita] (US 20220048399 A1, Filing Date: 2019-02-04), and further in view of Uyeki (US 20160075247 A1). 
Woody and Nishita are references of the record. The combination of Woody, Nishita and Uyeki is referred as WNU hereinafter.

Regarding claim 1, Woody teaches a server [Fig. 1, remote command center 112+power utilities control center 110]  comprising a processor and a memory, said server usable in a power management system including a plurality of power storages [batteries of each of the vehicles, e.g., “onboard storage systems of plug-in vehicles 102” that are shown in fig. 2 in greater details], each of the plurality of power storages carrying out at least one of external charging and external power feed, the external charging being charging of the power storage with electric power supplied from outside [charging of the vehicles from power of the power grid architecture 104], the external power feed being supply of electric power from the power storage to outside (Fig. 1, [0026- 0027]), the server configured to:
- select [processing the charge request from one of the vehicle 102] at least one of the plurality of power storages ([0031, 0033]);
 - make [“generate a charging schedule for plug-in vehicles 102 coupled to power grid architecture 104”] a schedule for the selected power storage ([0031, 0059]);
-  r
- obtain power run-out information [information about the vehicles received at the “the remote command center” including “priority data” and “SOC or SOH”] that indicates power run-out risk [“plug-in vehicles that send priority data that indicates an urgent charging need” and “telematics system module can then send the SOC/SOH data, GPS-based vehicle location data, and other data to a remote command center”]  for each power storage, carry out [“power companies, which then utilize this information to control, manage, and regulate the charging of vehicles” such as sending “the type of charge command transmitted to the plug-in vehicle”] at least one of selection of the power storage and making of the schedule in accordance with a type of a request based on the obtained power run-out information ([0021-0022, 0044-0050], fig. 3, claim 4);
- make a charging schedule such that the request is started earlier [“configured to favor plug-in vehicles that send SOC/SOH data that indicates are relatively low charge condition”] in a DR (demand response) vehicle [e.g., vehicle 102] higher in power run-out risk among selected DR vehicles and make a charging suppression [“while disfavoring plug-in vehicles that send SOC/SOH data that indicates are relatively high charge condition”] schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles ([0044-0047, 0054], fig. 1); and

In summary, Woody teaches all elements of the claim except the features shown above with strikethrough emphasis. Put differently, while Woody teaches its server determining a plan/schedule to promote [favoring charging] external charging or suppress [disfavoring/disabling] the external charging based on the obtained power run-out information, it still does not clearly teach the server to:
(1) request a user of the selected power storage to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule and
(2) make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles as claimed.
Nishita is directed to a server [e.g., system 101] configured to create a charging/discharging plan for one or more external chargers [charging/discharging units 104s] for one or more electric vehicles [EV 105] including corresponding power storage(s) (Abstract, fig. 1). Specifically, Nishita teaches a server [“energy management system 101”, analogous to Woody’s remote command center 112] configured to:
 make a schedule [“a charging/discharging plan for the EV battery”] for the selected power storage [storage battery of the EV 105, analogous to one of the electric/plugged in vehicle of Woody] ([0057]) and request [“charging/discharging plan notification unit 206”] a user of the selected power storage to promote [“notifying a mobile terminal owned by the EV user, or notifying, instead of the EV user”] the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule ([0063-0064, 0069, 0121]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nishita and Woody because they both are related to creating charging/discharging schedules for eVs by considering various information of the eVs and (2) modify the server of the Woody to perform requesting/informing a user of the selected power storage (of the EV) to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule as in Nishita. Doing so the user of the selected power storages of the electric vehicles can be notified/requested of the availability of created optimum charging/discharging schedule/plan which can lead to further improvement in user convenience (Nishita, [0250]).
	Woody in view of Nishita still does not teach the server configured to: (2) make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles as claimed.
	Uyeki is directed to method and system for a priority-based handling of vehicle to grid (V2g) requests made by the pluralities of electric vehicles based on various vehicle related information including location and state of charge (SOC) of the batteries [“battery pack 34”] of the DR requesting vehicles ([0007, 0021]). Specifically, Uyeki teaches a server [Fig. 1, “monitoring facilities 20” with server 22] comprising a processor and memory, wherein the server configured to make a power feed [plan or schedule to “provide energy stored in battery packs of the vehicles 12 back to an electrical grid 14” as part of V2G] schedule such that the request is started earlier [“priority based strategy to receive a utility issued V2G request…determine which vehicles based on criteria such as minimal battery degradation, state of charge…should participate in V2G”] in a DR vehicle lower in power run-out risk [out of all vehicles 12 of the system 10, only vehicles with higher SOC (“SOC threshold may be higher or lower than 50%”) or particular location are made eligible to participate in the V2G request] among selected DR vehicles ([0021- 0026, 0033-0039, 0042, 0048], fig. 8).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Uyeki and Woody in view of Nishita because they both are related to a server controlling charging/discharging of the pluralities of the electric vehicles and (2) modify the server of the Woody in view of Nishita to make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk (e.g., vehicles having SOC or SOH or in low degradation states of Woody [0046]) among selected DR vehicles. Doing so vehicles that are themselves in risk of power run out will not try to discharge power to the grid and can prolong the lifetime of their batteries thereby minimizing the overall cost ([004, 0051]).

	Regarding claim 2, WNU further teaches the server of claim 1, further configured to select a power storage requested to suppress the external charging or carry out the external power feed and preferentially sequentially select the power storage lower in power run-out risk (Woody, [0046- 0047] &  Uyeki [0039, 0042]).

	Regarding claim 3, WNU further teaches the server of claim 1, further configured to make a schedule for issuing a request for suppressing the external
charging or carrying out the external power feed, such that a power storage lower in power run-out risk among the selected power storages starts earlier the request for suppressing the external charging or carrying out the external power feed (Woody, [0046- 0047] &  Uyeki [0039, 0042, 0045]).

	Regarding claim 4, WNU further teaches the server of claim 1, further configured to: select a power storage requested to promote the external charging and preferentially sequentially select the power storage higher in power run-out risk (Woody, [0046-0047]).

	Regarding claim 5, WNU further teaches the server of claim 1, further configured to make a schedule for issuing a request for promoting the external charging such that a power storage higher in power run-out risk among the selected power storages starts earlier the request for promoting the external charging (Woody, [0044- 0047]).

	Regarding claim 6, WNU further teaches the server of claim 1, wherein the plurality of power storages are mounted on a plurality of mobile bodies, respectively, and wherein the server is further configured to estimate the power run-out risk [“charge request” including various information such as urgency, SOH, SOC, “other data” to make charge/discharge plan/schedule] for each mobile body based on at least one of2 long-distance travel capability [“travel distance and a travel time of a travel route” of Nishita using as example of Woody’s “other data” of para. 0021], charging capability [“other data”], a current position [GPS], a next travel distance next departure time, a next travel route, and remaining energy for traveling for each mobile body (Woody, fig. 1, [0044-0050] and Nishita, [0069, 0137]).

	Regarding claim 7, the rejection of claim 1 is incorporated. Woody further teaches a server [items 110+ 112, fig. 1] comprising a processor and a memory, said server usable in a power management system [item 100] including a plurality of power storages [batteries (like item 202 shown in fig. 2) of each vehicle 102], each of the plurality of power storages carrying out at least one of external charging [energy storage systems 202 is being charged using the power from power sources 108 which is external to the vehicles] and external power feed, the external charging being charging of the power storage with electric power supplied from outside, the external power feed being supply of electric power from the power storage to outside, the plurality of power storages being mounted on a plurality of mobile bodies, respectively, the server configured to: (figs. 1- 2);
select [“remote command center can be configured to favor plug-in vehicles”] at least one of the plurality of power storages, make a schedule [sending of the various charge enable/disable commands] for the selected power storage (Fig. 3, [0045-0052], claim 4), 
 obtain information [information sent (“send the SOC/SOH data, GPS-based vehicle location data, and other data to a remote command center”) from the vehicles] on at least one of long-distance travel capability, charging capability [“the charge capability indicating the amount of energy the system”], a current position [“the vehicle location data”], anticipated window of time during which the plug-in vehicle will remain plugged in” after which users typically leave the home], SOC data that indicates the SOC of the onboard energy storage system”] for traveling for each mobile body, and carry out at least one of selection [the favoring the charging before or after is based on the received various influencing information/factor from the vehicle and status of the power grid such as SOC or SOH or urgency] of the power storage and makes of the schedule in accordance with a type of a request based on the obtained information ([0021, 0044-0052]);
make a charging schedule such that the request is started earlier in a DR (demand response) vehicle higher in power run-out risk among selected DR vehicles, and make a charging suppression schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles ([0046-0047]); and

Woody does not teach features shown above with strikethrough emphasis. Put differently Woody does not clearly teach the server configured to:
(1) request a user of the selected power storage to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule
(2) obtained information to include a next travel distance and a next travel route for each mobile body and
(3) make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles.

Nishita is directed to a server [e.g., system 101] configured to create a charging/discharging plan for one or more external chargers [charging/discharging units 104s] for one or more electric vehicles [EV 105] including corresponding power storage(s) (Abstract, fig. 1). Specifically, Nishita teaches a server configured to:
make a schedule [“creates a charging/discharging plan for the EV battery”] for the selected power storage and a request processor [“notification unit 206”] that requests a user of the selected power storage to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule ([0064, 0069]),
 wherein the server obtains information on at least one of a next travel distance [“travel distance and a travel time of a travel route”], next departure time [“planned departure date”], a next travel route [“travel distance and a travel time of a travel route”], and carries out at least one of selection of the power storage and making [“the charging/discharging plan creation unit 205 calculates the charging/discharging plan”] of the schedule in accordance with a type of a request based on the obtained information (Fig. 1, [0091, 0135-0137]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nishita and Woody because they both are related to creating charging/discharging schedules for one or more chargers corresponding with one or more electric vehicles and (2) modify the server of the Woody to cause to request/inform user of the selected power storage (of the EV) to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule and additionally obtain information about next travel distance and next travel route as example “other data” as performed by Nishita’s energy management system 101. Doing so the user of the selected power storages of the electric vehicles can be notified of the availability of created optimum charging/discharging schedule which to lead to further user convenience (Nishita, [0250]). Furthermore, doing so additional information of next travel distance and departure time can be used as influencing factors by the remote command center 112 before deciding which vehicle can receiver charge earlier so that the vehicle that needs long travel distance can leave home early thereby further enhancing the user satisfaction as can be clear to PHOSITA.
Woody in view of Nishita still does not teach the server configured to make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles.
Uyeki teaches a server configured to make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk [vehicles with higher SOC are made eligible to participate in the V2G request] among selected DR vehicles ([0022- 0026, 0036-0039, 0042, 0048], fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Uyeki and Woody in view of Nishita because they both are related to a server controlling charging/discharging of the pluralities of the electric vehicles and (2) modify the server of the Woody in view of Nishita to make a power feed schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles as in Uyeki. Doing so vehicles that are themselves in risk of power run out will not try to discharge power to the grid and can prolong the lifetime of their batteries thereby minimizing the overall cost ([004, 0041]).

Regarding claim 8, WNU further teaches/suggests a power management system comprising:
the server [items 110+112 of Woody] of claim 1 (Fig. 1), and
 a plurality of mobile bodies [vehicles 102, fig. 1 of Woody], 
the plurality of power storages [onboard energy storage system 202, fig. 2 of Woody] being mounted on the plurality of mobile bodies, respectively (fig. 2 of Woody), 
wherein  each of the plurality of mobile bodies being configured to:
estimate the power run-out risk [request with urgent power need that is sent to the command center from the vehicles] of each of the plurality of mobile bodies based on at least one of long-distance travel capability, charging capability, a current position, a next travel distance, next departure time, a next travel route, and remaining energy for traveling of the mobile body, and transmit [“The onboard telematics system module can then send the SOC/SOH data, GPS-based vehicle location data, and other data to a remote command center”] the power run-out risk of the mobile body to the server (Woody, Fig. 1, [0021, 0046- 0052] and Nishita, fig. 1, [0064, 0137]).

Regarding claim 9, WNU further teaches/suggests a power management system comprising: 
the server of claim 1 (fig. 1 of Woody and Nishita);
a plurality of vehicles [vehicles 102s], the plurality of power storages being mounted on the plurality of vehicles, respectively (Figs. 1-2 of Woody),
 a plurality of power facilities [chargers 122 or the homes/facilities 102 that includes external chargers 122] electrically connectable to the plurality of vehicles, respectively (fig. 1 of Woody and Nishita); and 
a power grid [power grid architecture 104+ power sources 108] that supplies electric power to each of the plurality of power facilities (fig. 1 of Woody), 
wherein the server transmits a signal to at least one of communication equipment mounted on the vehicle and a portable terminal carried by a user of the vehicle, the signal requesting the user of the vehicle to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the schedule (Nishita, [0064]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Hiratsuka (US 20200395771 A1) teaches determining priority of charging and/or discharging from the pluralities of power storage devices [items 30a -30d] ([0054-0056]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 But examiner disagrees with other arguments because contrary to applicant’s position and further set forth below, Woody teaches the limitations of “make a charging schedule such that the request is started earlier in a DR (demand response) vehicle higher in power run-out risk among selected DR vehicles; make a charging suppression schedule such that the request is started earlier in a DR vehicle lower in power run-out risk among selected DR vehicles” in paras. 0046-0047. 
        2 The at least one of is interpreted as to require each of the elements.